DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurvitadhi et al. (US 2018/0315158 A1 hereinafter referred to as “Nurvitadhi”) in view of Schmit et al. (US 2013/0141443 A1 hereinafter referred to as “Schmit”).
	With respect to claim 1, Nurvitadhi discloses, in Figs.1-37, an apparatus for adaptively accelerating a Basic Linear Algebra Subprograms (BLAS) operation performed using a Graphics Processing Unit GPU/(API) (e.g.431-434), in an embedded system, the apparatus comprising: a BLAS operation acceleration unit for: setting optimal OpenCL parameters using machine-learning data attribute information corresponding to a machine learning algorithm and OpenCL device information corresponding to the GPU, and creating, using the optimal OpenCL parameters, a kernel in a format by compiling kernel source code; an OpenCL execution unit for creating an OpenCL buffer for a BLAS operation using information about an OpenCL execution environment and the optimal OpenCL parameters, and accelerating the BLAS operation invoked by the machine learning algorithm by executing the kernel using the GPU in such a way that the GPU accesses the created OpenCL buffer in order to perform the BLAS operation (see, for example, Figs.4B-4F, 14, 15A-15B, 21-22, 24, 31,33, Par.[0128], [0306] wherein machine learning GPU employing API calls provided for Open Computing Language OpenCL is disclosed; Par.[0043], [0049], [0075], [0086], [0089], [0091], [0095], [0108], [0122]-[0129], [0124] wherein graphics processing unit GPU is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations; see Par.[0188] wherein compute units of the GPGPU of direct hardware support for one or more subroutines of the basic linear algorithm subprograms BLAS is 
	Schimt discloses, in Figs.1-6, an apparatus comprising: an operation acceleration unit for setting optimal OpenCL parameters using machine-learning data attribute information corresponding to a machine learning algorithm and OpenCL device information corresponding to the GPU, and creating, using the optimal OpenCL parameters, a kernel in a binary format by compiling kernel source code (see Par.[0033], [0036]-[0037] wherein binary executable version of a library of computer program include OpenCL kernels with kernels may already be in a compiled, executable form such that they may be transferred to any of GPUs is disclosed); an OpenCL execution unit for creating an OpenCL buffer a operation using information about an OpenCL execution environment and the optimal OpenCL parameters (see Par.[0050] wherein buffer for operation is disclosed), and accelerating the operation invoked by the machine learning algorithm by executing the kernel using the GPU in such a way that the GPU accesses the created OpenCL buffer in order to perform the operation (the isdea of having the operation as BLAS operation is borrowed from Nurvitadhi); and an accelerator application unit for returning a result of the operation to the machine-learning algorithm (see Par.[0029] wherein GPU 106 and coprocessor 108 may communicate with CPU 102 and system memory 112 over bus 114 including a peripheral component interface (PCI) bus, an accelerated graphics port (AGP) bus, a PCI Express (PCIE) bus, or another type of bus whether presently available or developed in the future).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kernel format in Nurvitadhi by including Kernel in a binary format as taught by Schimt in order to utilize the binary aspect with the library source code compiled into an intermediate representation prior to being conveyed to an end-user computing system thereby allowing any application to tap into the vast GPU computing power included in many computing platforms that was previously available only to graphics applications which contrast with a slow run and exposed source code of a typical OpenCL-based system may take source code and run it through a JIT compiler to generate executable code for a target GPU.
With respect to claim 2, Nurvitadhi discloses, in Figs.1-37, the apparatus, further comprising: an accelerator analysis unit for creating the OpenCL device information when an initial analysis process is performed, wherein the OpenCL device information is stored a local file system of the embedded system and is used to set the OpenCL parameters whenever the machine learning is performed in the embedded system (see, for example, Figs.4B-4F, 14, 15A-15B, 21-22, 24, 31,33, Par.[0128], [0306] wherein machine learning GPU employing API calls provided for Open Computing Language OpenCL is disclosed; Par.[0043], [0049], [0075], [0086], [0089], [0091], [0095], [0108], [0122]-[0129], [0124] wherein graphics processing unit GPU is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations).
With respect to claim 3, Nurvitadhi discloses, in Figs.1-37, the apparatus, wherein the accelerator application unit determines whether the machine-learning data attribute information matches a size of actual data based on a matrix size value and a data type input thereto, and thereby verifies validity of the machine-learning data attribute information (see Figs.5-6, 9A-9B, 14, 15A-15B and 21-22 Par.[0143]-[0144], [0159], [0191], [0195]-[0197], [0200], [0203], [0205] and [0233]-[0244] wherein acceleration for the machine learning application to generate input matrix (including matrix size) computer framework to the GPU (i.e. API) and accelerator unit include a sparse pre-fetch unit that is configured to pre-fetch addresses containing non-zero values of a sparse matrix).
With respect to claim 5, Nurvitadhi discloses, in Figs.1-37, the apparatus, wherein the OpenCL parameters include a parameter for at least one of a vector grouping number, a size of a work group, information about whether to apply memory mapping, information about whether a unified memory structure is supported, information about whether local memory is supported, and a size of local memory (see Par.[0046], [0143], [0232], [0235]-[0237] wherein vector processing clusters; basic linear algebra subprograms performed by many machine-learning algorithms, such as matrix and vector operations; he sparse compute accelerator architecture is configured to operate on an arbitrarily large set input data (e.g., matrix, vector) that resides in external (e.g., off-chip) memory are disclosed; see Par.[0190]-[0192], [0208]-[0212], [0232] and [0261] wherein GPGPU memory includes GPGPU local memory within the GPGPU 1420 and can also include some or all of system memory; see Par.[0282]-[0283] wherein data size elements incorporated in machine-learning is disclosed; see Par.[0122], [0124], [0136], [0190], [0261] wherein memory with virtual address mapped and memory mapped I/O interface to registers on the graphics processor are disclosed).
With respect to claim 8, Nurvitadhi discloses, in Figs.1-37, the apparatus, wherein the BLAS operation acceleration unit selects a template for the BLAS operation based on a type of the BLAS operation and on the machine-learning data attribute information, creates the kernel source code corresponding to the OpenCL parameters in the selected template, and creates the kernel in a binary format by compiling the kernel source code (see Par.[0153]-[0153], [0160], [0188], [0193], [0197]-[0198], [0209], [0218] and [0226] wherein machine learning NN including convolution Kernel source code is disclosed; it is submitted that likewise to the present Invention in Par.[0031], [0143], [0203] binary format include selecting a template for the BLAS operation based on a type of the BLAS operation and the machine-learning data attribute information; see Par.[0188] wherein Bias operation based machinelearning data attribute with high-level instruction can be executed that has operands to define input and output buffer addresses and addresses for buffers storing filter and/or kernel data is disclosed).
With respect to claim 9, Nurvitadhi discloses, in Figs.1-37, the apparatus, wherein, when data of machine learning are constant, the OpenCL execution unit reuses the previously created kernel in order to minimize an amount of time taken to perform the BLAS operation (see tables 6-8, Par.[0217]-[022] wherein previously created kernel is reused a kernel function codes).
With respect to claim 10, Nurvitadhi discloses, in Figs.1-37, the apparatus, wherein the BLAS operation acceleration unit sets a size of data to be copied to the local memory based on the size of the local memory of the OpenCL parameters when an OpenCL device supports local memory.
With respect to claim 11, Nurvitadhi discloses, in Figs.1-37, an apparatus for adaptively accelerating a Basic Linear Algebra Subprograms (BLAS) operation performed using a GPU in an embedded system (e.g. see Par.[0043], [0086], [0188] wherein underlying compute units of GPU direct hardware support of the basic linear algorithm subprograms BLAS and coupled to host/processor cores to accelerate graphics machine-learning operations is provided), comprising: an accelerator application unit (446) for delivering machine-learning data attribute information corresponding to a machine-learning algorithm to a BLAS operation acceleration unit when the machine-learning algorithm invokes a BLAS operation; the BLAS operation acceleration unit for: configuring an OpenCL execution environment based on the machine-learning data attribute information, received from the accelerator application unit, and on OpenCL device information corresponding to the GPU (see Figs.4B-4C, Par.[0091]-[0101] wherein acceleration module 446 to invoke machine learning algorithm to a BLAS using GPU is disclosed), and creating, based on the machine-learning data attribute information and the OpenCL device information, OpenCL parameters and a kernel, including creating the kernel in a format by compiling kernel source code; and an OpenCL execution unit for: perform the BLAS operation, accelerated by the GPU through the use of the OpenCL parameters and the kernel (see tables 6-7, Par.[0153], [0160], [0188], [0193], [0198], [0209], [0217]-[0221]wherein the second function convolution kernel created by machine learning algorithm and return to machine learning algorithm is disclosed), and returning a result of performing the BLAS operation to the machine-learning algorithm through the accelerator application unit (see Par.[0281] and [0313] wherein results returning function is disclosed). However, Nurvitadhi does not explicitly disclose creating, using the optimal OpenCL parameters, a kernel in a binary format by compiling kernel source code.
Schimt discloses, in Figs.1-6, an apparatus comprising: an operation acceleration unit for setting optimal OpenCL parameters using machine-learning data attribute information corresponding to a machine learning algorithm and OpenCL device information corresponding to the GPU, and creating, using the optimal OpenCL parameters, a kernel in a binary format by compiling kernel source code (see 
Nurvitadhi and Schimt are analogous art because they are all directed to a software libraries OpenCL framework, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nuvitadhi to include Schimt because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kernel format in Nurvitadhi by including Kernel in a binary format as taught by Schimt in order to utilize the binary aspect with the library source code compiled into an intermediate representation prior to being conveyed to an end-user computing system thereby allowing any application to tap into the vast GPU computing power included in many computing platforms that was previously available only to graphics applications which contrast with a slow run and exposed source code of a typical OpenCL-based system may take source code and run it through a JIT compiler to generate executable code for a target GPU.
With respect to claim 12, Nurvitadhi discloses, in Figs.1-37, a method for adaptively accelerating a Basic Linear Algebra Subprograms (BLAS) operation performed using a GPU, performed by an embedded system (e.g. see Par.[0043], [0086], [0188] wherein underlying compute units of GPU 
Schimt discloses, in Figs.1-6, an apparatus comprising: an operation acceleration unit for setting optimal OpenCL parameters using machine-learning data attribute information corresponding to a machine learning algorithm and OpenCL device information corresponding to the GPU, and creating, using the optimal OpenCL parameters, a kernel in a binary format by compiling kernel source code (see Par.[0033], [0036]-[0037] wherein binary executable version of a library of computer program include OpenCL kernels with kernels may already be in a compiled, executable form such that they may be transferred to any of GPUs is disclosed); an OpenCL execution unit for creating an OpenCL buffer an operation using information about an OpenCL execution environment and the optimal OpenCL parameters (see Par.[0050] wherein buffer for operation is disclosed), and accelerating the operation 
Nurvitadhi and Schimt are analogous art because they are all directed to a software libraries OpenCL framework, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nuvitadhi to include Schimt because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kernel format in Nurvitadhi by including Kernel in a binary format as taught by Schimt in order to utilize the binary aspect with the library source code compiled into an intermediate representation prior to being conveyed to an end-user computing system thereby allowing any application to tap into the vast GPU computing power included in many computing platforms that was previously available only to graphics applications which contrast with a slow run and exposed source code of a typical OpenCL-based system may take source code and run it through a JIT compiler to generate executable code for a target GPU.
With respect to claim 13, Nurvitadhi discloses, in Figs.1-37, the method, wherein the OpenCL device information is created when an initial analysis process is performed, is stored in a local file system of the embedded system, and is used to set the OpenCL parameters whenever the machine learning is performed in the embedded system (see, for example, Figs.4B-4F, 14, 15A-15B, 21 -22, 24, 31,33, Par.[0128], [0306] wherein machine learning GPU employing API calls provided for Open Computing Language OpenCL is disclosed; Par.[0043], [0049], [0075], [0086], [0089], [0091], [0095], [0108], [0122]-[0129], [0124] wherein graphics processing unit GPU is communicatively coupled to host/processor cores to accelerate graphics operations, machine-learning operations).
With respect to claim 15, Nurvitadhi discloses, in Figs.1-37, the method, further comprising: determining whether the machine-learning data attribute information matches a size of actual data based on an input matrix size value and an input data type, and thereby verifying validity of the machine-learning data attribute information (see Par.[0046], [0143], [0232], [0235]-[0237] wherein vector processing clusters; basic linear algebra subprograms performed by many machine-learning algorithms, such as matrix and vector operations; he sparse compute accelerator architecture is configured to operate on an arbitrarily large set input data (e.g., matrix, vector) that resides in external (e.g., off-chip) memory are disclosed; see Par.[0190]-[0192], [0208]-[0212], [0232] and [0261] wherein GPGPU memory includes GPGPU local memory within the GPGPU 1420 and can also include some or all of system memory; see Par.[0282]-[0283] wherein data size elements incorporated in machine-learning is disclosed; see Par.[0122], [0124], [0136], [0190], [0261 ] wherein memory with virtual address mapped and memory mapped I/O interface to registers on the graphics processor are disclosed).
With respect to claim 16, Nurvitadhi discloses, in Figs.1-37, the method, wherein the OpenCL parameters include a parameter for at least one of a vector grouping number, a size of a work group, information about whether to apply memory mapping, information about whether a unified memory structure is supported, information about whether local memory is supported, and a size of local memory.
With respect to claim 19, Nurvitadhi discloses, in Figs.1-37, the method, wherein creating the kernel in a binary format comprises: selecting a template for the BLAS operation based on a type of the BLAS operation and the machine-learning data attribute information; creating the kernel source code corresponding to the OpenCL parameters in the selected template; and creating the kernel in a binary format by compiling the kernel source code (see Par.[0153]-[0153], [0160], [0188], [0193], [0197]-[0198], [0209], [0218] and [0226] wherein machine learning NN including convolution Kernel source code is disclosed; it is submitted that likewise to the present Invention in Par.[0031], [0143], [0203] binary format include selecting a template for the BLAS operation based on a type of the BLAS operation and the machine-learning data attribute information; see Par.[0188] wherein Bias operation based machinelearning data attribute with high-level instruction can be executed that has operands to define input and output buffer addresses and addresses for buffers storing filter and/or kernel data is disclosed).
With respect to claim 20, Nurvitadhi discloses, in Figs.1-37, the method, wherein, when data of machine learning are constant, the previously created kernel is reused in order to minimize an amount of time taken to perform the BLAS operation (see tables 6-8, Par.[0217]-[022] wherein previously created kernel is reused a kernel function codes).
4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi in view of Schimt, and further in view of Surti et al. (US 2018/0285117 A1 hereinafter referred to as “Surti”).
	With respect to claim 4, the combination of Nurvitadhi and Schimt discloses all the claimed limitations of claim 3. Moreover, Nurvitadhi discloses in Figs.1-37, the apparatus, wherein the machine-learning data attribute information includes at least one of a matrix-size-setting argument, a scalar value (see Par.[0241] wherein matrix property analysis is disclosed), and varies depending on a type of the BLAS operation. However, the combination of Nurvitadhi and Schimt does not explicitly disclose and information about whether a matrix is a transpose matrix.
	Surti discloses, in Figs.1-22, the apparatus, wherein the machine-learning data attribute information includes at least one of a matrix-size-setting argument, a scalar value, and information about whether a matrix is a transpose matrix, and varies depending on a type of the BLAS operation (see Par.[0147], [0243]-[0244] wherein tiling mechanism based on tiled addresses generate transpose matrix).
	Nurvitadhi, Schimiit and Surti are analogous art because they are all directed to a GPU machine-learning device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying the combination of Nurvitadhi and Schimt to include Surti because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify matrix operations during machine-learning image tiling in the combination of Nurvitadhi and Schimt by including tiling transpose scaled matrix as taught by Surti in order to utilize transpose property by the image tiling mechanism so as multiplying two matrices implements two bank accesses to yield efficient accesses and computes thereby providing machine learning algorithms that implement vectorization of compute needs to have vectorized data-access for efficiency.
With respect to claim 14, the combination of Nurvitadhi and Schimt discloses all the claimed limitations of claim 12. Moreover, Nurvitadhi discloses in Figs.1-37, the method, wherein the machine-learning data attribute information includes at least one of a matrix-size-setting argument, a scalar value (see Par.[0241] wherein matrix property analysis is disclosed), and varies depending on a type of the BLAS operation. However, the combination of Nurvitadhi and Schimt does not explicitly disclose and information about whether a matrix is a transpose matrix.
	Surti discloses, in Figs.1-22, the method, wherein the machine-learning data attribute information includes at least one of a matrix-size-setting argument, a scalar value, and information about whether a matrix is a transpose matrix, and varies depending on a type of the BLAS operation, (see Par.[0147], [0243]-[0244] wherein tiling mechanism based on tiled addresses generate transpose matrix).
	Nurvitadhi and Surti are analogous art because they are all directed to a GPU machine-learning device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nurvitadhi to include Surti because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify matrix operations during machine-learning image tiling in the combination Nurvitadhi by including tiling transpose scaled matrix as taught by Surti in order to utilize transpose property by the image tiling mechanism so as multiplying two matrices implements two bank accesses to yield efficient accesses and computes thereby providing machine learning algorithms that implement vectorization of compute needs to have vectorized data-access for efficiency.
5.	Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi in view of Schimt, and further in view Doshi et al. (US 10,705,964 B2 hereinafter referred to as “Doshi”).
	With respect to claim 6, Nurvitadhi discloses all the claimed limitations of claim 3. Moreover, Nurvitadhi discloses in Figs.1-37, the apparatus, wherein the OpenCL execution unit enables a CPU of the embedded system to directly access the result of the BLAS operation using a memory-mapping function (see Par.[0122], [0124], [0136], [0190], [0261 ] wherein memory with virtual address mapped and memory mapped I/O interface to registers on the graphics processor are disclosed). However, Nurvitadhi does not explicitly disclose directly access the result of the BLAS operation using a memory-mapping function when application of memory mapping is set.

	The combination of Nurvitadhi, Schimt and Doshi are analogous art because they are all directed to a GPU machine-learning device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying the combination of Nurvitadhi and Schimt to include Doshi because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify BLAS operation using memory mapping in the combination of Nurvitadhi and Schimt by including memory-mapping function when application of memory mapping set as taught by Doshi in order to utilize the direct-mapped organization from address to data storage is implemented by a memory controller so as to provide design that does not require a high degree of associative lookup and displacement policy choices therefore a it is efficient for error detection and correction, but has a potential for low hit rates when the access pattern is not sufficiently sequential.
	With respect to claim 7, Doshi discloses, in Figs.1 A-26, the apparatus, wherein the OpenCL execution unit copies the result of the BLAS operation from a memory area of the GPU to a memory area of the CPU using a buffer read function of OpenCL when application of memory mapping is not set (e.g. set 0) (see, for example, Figs.20-21, col.35 and col.36, lines 1-40 wherein for a set-associative mapped cache memory, one of multiple data items in a given set (i.e. set between 0 and 1) may be identified as the candidate victim data item; the idea of having GPU using OpenCL and BLAS operation is borrowed from Nurvitadhi).
	With respect to claim 17, Nurvitadhi discloses all the claimed limitations of claim 12. Moreover, Nurvitadhi discloses in Figs.1 -37, the method, wherein returning the result of the BLAS operation is configured to enable a CPU of the embedded system to directly access the result of the BLAS operation using a memory-mapping function (see Par.[0122], [0124], [0136], [0190], [0261 ] wherein 
	Doshi discloses, in Figs.1 A-26, the method, wherein returning the result of the BLAS operation is configured to enable a CPU of the embedded system to directly access the result of the BLAS operation
using a memory-mapping function when application of memory mapping is set (e.g. set 1) (see, for example, Figs.20-21, col.35 and col.36, lines 1 -40 wherein for a set-associative mapped cache memory, one of multiple data items in a given set (i.e. set between 0 and 1) may be identified as the candidate victim data item; the idea of having GPU using OpenCL and BLAS operation is borrowed from Nurvitadhi).
	Nurvitadhi and Doshi are analogous art because they are all directed to a GPU machine-learning device, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Nurvitadhi to include Doshi because they are from the same field of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify BLAS operation using memory mapping in Nurvitadhi by including memory-mapping function when application of memory mapping set as taught by Doshi in order to utilize the direct-mapped organization from address to data storage is implemented by a memory controller so as to provide design that does not require a high degree of associative lookup and displacement policy choices therefore a it is efficient for error detection and correction, but has a potential for low hit rates when the access pattern is not sufficiently sequential.
	With respect to claim 18, Doshi discloses, in Figs.1 A-26, the method, wherein returning the result of the BLAS operation is configured to copy the result of the BLAS operation from a memory area of the GPU to a memory area of the CPU using a buffer read function of OpenCL when application of memory mapping is not set (e.g. set 0) (see, for example, Figs.20-21, col.35 and col.36, lines 1 -40 wherein for a set-associative mapped cache memory, one of multiple data items in a given set (i.e. set between 0 and 1) may be identified as the candidate victim data item; the idea of having GPU using OpenCL and BLAS operation is borrowed from Nurvitadhi).
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 11-12 have been considered but are moot because the new rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone/Fax Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818